 1 TONI H. WHITE (SBN 210119)
   ATTORNEY AT LAW
 2 PO Box 1081
   El Dorado, CA 95623
 3 Telephone: (530) 885-6244
   Facsimile: (530) 344-9298
 4

 5 Attorney for Defendant
   KARI SONOVICH
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-00023 GEB
12                              Plaintiff,                STIPULATION REGARDING
                                                          MODIFICATION OF SPECIAL
13   v.                                                   CONDITION OF RELEASE;
                                                          [PROPOSED] FINDINGS AND
14   KARI SONOVICH                                        ORDER
15                              Defendant.
16

17        Defendant, KARI SONOVICH, by and through her counsel of record, TONI WHITE, and

18 the GOVERNMENT hereby stipulate as follows:

19        1. Special condition number 9 of Ms. Sonovich's special conditions of release (ECF DOC

20            #12) states that Ms. Sonovich "shall not associate or have any contact with co-defendants

21            in this case or any related case, except Anthony Vassallo and only as it relates to [their]

22            shared child, or with [the investors in this case]." (emphasis added).

23        2. Defense counsel, in representing Ms. Sonovich, requests that the above italicized

24            language be deleted and replaced with the following language: "except that you may

25            associate and have contact with Anthony Vassallo and his family,"

26        3. Ms. Sonovich was under pretrial supervision for over four years before being

27            successfully released from pretrial supervision. She was compliant with her release

28
                                                      1
 1      conditions, had no new law violations and remained in contact with pretrial services on a

 2      weekly basis.

 3   4. Ms. Sonovich has entered a guilty plea in this matter and, as such, there will be no trial in

 4      this matter. Ms. Sonovich and Mr. Vassallo have a child together and she desires to be

 5      able to engage in normal conversation with him and to be able to have contact with his

 6      family so that their child can interact with that side of the family.

 7   5. AUDREY HEMESATH, counsel for the GOVERNMENT, has been advised of the

 8      proposed modification of condition #9 and has no objection.

 9   By this stipulation, defendant now moves to have condition #9 amended as requested.

10

11   IT IS SO STIPULATED.

12   Dated: November 28, 2018                        McGregor Scott
                                                     United States Attorney
13
                                                     By:    /s/ Toni White for
14
                                                     AUDREY HEMESATH
15                                                   Assistant U.S. Attorney

16                                                   For the United States
17

18   Dated: November 28, 2018                        By:  /s/ Toni White _
19                                                   TONI WHITE

20                                                   For Defendant Kari Sonovich

21

22

23

24

25

26

27

28
                                                 2
 1                                  ORDER

 2   IT IS SO FOUND AND ORDERED this 4th day of December 2018.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        3
